DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19, 21, 22, 30, 32 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/19/2022.
Applicant's election with traverse of Species 1B and 2C in the reply filed on 10/19/2022 is acknowledged.  The traversal is on the ground(s) that combined search and examination of the alleged species would not be a serious burden to the Examiner.  This is not found persuasive because the species require a different field of search for the Examiner. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 18, 20, 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, 16, 18, 20, 23 and 25 recites the limitation "the heat source".  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “wherein the first substrate segment and the second substrate segment are configured such that when heated by a heat source” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
No association between the structure and the function can be found in the specification. While a heater in the specification is taught to be capable of heating a first substrate segment and a second substrate segment, that heater is not part of the aerosol source member. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 14, 17, 18, 20, 23-29, 31 and 34-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2020025730 (Aoun hereinafter).
Regarding claims 1 and 17, Aoun teaches an aerosol source member (101) configured to generate an aerosol for delivery (abstract), the aerosol source member comprising: 
a segmented substrate portion (103) comprising: 
a first substrate segment (103a) including a first aerosol former; and 
a second substrate segment (103b) including a second aerosol former different from the first aerosol former (abstract), the second substrate segment positioned between the first substrate segment and a downstream end of the aerosol source member (Fig. 1).
Regarding the limitation, “wherein the first substrate segment and the second substrate segment are configured such that when heated by a heat source, the first substrate segment is heated to a first temperature and the second substrate segment is heated to a second temperature that is less than the first temperature,” this is a functional limitation. The courts have held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.
Regarding claim 2, Aoun teaches that the first substrate segment comprises a tobacco free material and the second substrate segment comprises a tobacco material (page 6, lines 9-12).  
Regarding claims 3 and 4, these are functional limitations of the first and second temperatures, respectively. Since the first and second temperatures, respectively, are taught by Aoun, these limitations are met. 
Regarding claim 6, Aoun teaches that the second aerosol former can be propylene glycol (page 41, lines 25-26).
Regarding claim 14, Aoun teaches a filter (105) located proximate the downstream end of the aerosol source member (103) (Fig. 1).  
Regarding claims 18, 20 and 25, the heat source is interpreted as part of the heating structure and not as part of the aerosol source member, and therefore it is not given patentable weight for limiting the structure of the aerosol source member. Nevertheless, Aoun teaches the claim limitations for the heat source.
Aoun teaches that the heat source can comprise a first heating segment and a second heating segment (multiple heaters), the first heating segment configured to heat the first substrate segment to the first temperature, and the second heating segment configured to heat the second substrate segment to the second temperature wherein the first heating segment is disposed about the first substrate segment and the second heating segment is disposed about the second substrate segment. Aoun also teaches that the heat source can comprise a first heating segment (one heater) that is configured to heat the first substrate segment to the first temperature and to heat the second substrate segment to the second temperature (page 13, lines 22- page 14, line 2).  
Regarding claim 23, Aoun teaches that at least one of the first or second heating segments comprises an inductive heating element (page 13, lines 7-8). 
Regarding claim 24, Aoun teaches that the substrate portion defines an aerosol pathway extending towards the downstream end of the aerosol source member, specifically through the aerosol source member (page 5, lines 9-18).
Regarding claim 26, Aoun teaches an aerosol delivery device (Fig. 6) comprising: a control body (25) configured to receive at least a portion of an aerosol source member (101, 301); and a heat source (Fig. 6, 23), 
wherein the aerosol source member (101) comprises a segmented substrate portion (103) comprising a first substrate segment (103a) including a first aerosol former, and a second substrate segment (103b) including a second aerosol former different from the first aerosol former (abstract), the second substrate segment positioned between the first substrate segment and a downstream end of the aerosol source member (Fig. 1), and wherein the heat source is configured to heat the first substrate segment to a first temperature (240 C) and the second substrate segment to a second temperature (160 C) that is less than the first temperature (page 11, lines 4-10 and 23-30).    
Regarding claims 27, 31 and 36, Aoun teaches that the heat source can comprise a first heating segment and a second heating segment (multiple heaters), the first heating segment configured to heat the first substrate segment to the first temperature, and the second heating segment configured to heat the second substrate segment to the second temperature wherein the first heating segment is disposed about the first substrate segment and the second heating segment is disposed about the second substrate segment. Aoun also teaches that the heat source can comprise a first heating segment (one heater) that is configured to heat the first substrate segment to the first temperature and to heat the second substrate segment to the second temperature (page 13, lines 22- page 14, line 2).  
Regarding claim 28, Aoun teaches that the control body includes a power source (27) to supply energy to the first and second heating segments (page 22, lines 20-25).
Regarding claim 29, Aoun teaches that the control body includes a controller configured to control energy transmitted to the first and second heating segments (page 22, lines 15-17).  
Regarding claim 34, Aoun teaches that at least one of the first or second heating segments comprises an inductive heating element (page 13, lines 7-8). 
Regarding claim 35, Aoun teaches that the substrate portion defines an aerosol pathway extending towards the downstream end of the aerosol source member, specifically through the aerosol source member (page 5, lines 9-18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoun.
Regarding claims 9 and 10, regarding the segmented substrate portion comprising a third substrate segment including a third aerosol former and a tobacco material, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP 2144.04 VI B. 

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoun as applied to claim 1 above, and further in view of Hejazi (US 20190281891).
Regarding claims 7 and 8, Aoun teaches that the first aerosol former and the second aerosol former includes a cellulose material impregnated with an aerosol precursor composition (page 27, lines 12-23).  
	Aoun does not expressly teach that the cellulose is of nano size. 
	Hejazi teaches an aerosol delivery device where the substrate material of an aerosol former is nanocellulose ([0049]). It would have been obvious for one of ordinary skill in the art before the effective filing date to have substituted the cellulose in Aoun for nanocellulose as taught by Hejazi with a reasonable expectation of success and predictable results since Hejazi uses nanocellulose for the same purpose (a substrate material of an aerosol former of an aerosol generating device) and the courts have held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).


Claim(s) 5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoun as applied to claim 1 above, and further in view of Banerjee (US 20070215168).
Regarding claim 5, Aoun teaches that the first aerosol former can include vanilla, in addition to various other naturally occurring flavor materials, botanicals, extracts of botanicals, synthetically obtained materials, or combinations thereof (page 40, lines 1-15), but does not expressly teach vanillin.
Banerjee teaches a combustible smoking article with a first aerosol substrate segment (51) and a second substrate segment (155) wherein vanillin is applied to the substrate material of the aerosol-generating segment ([0153]). It would have been obvious for one of ordinary skill in the art before the effective filing date to have substituted vanillin for vanilla because the substitution of one known vanilla flavorant for another known vanilla flavorant yields predictable results to one of ordinary skill in the art.
Regarding claims 12 and 13, Aoun teaches a heat source that is a combustible heat source (page 13, lines 6-12).  
Aoun does not expressly disclose that the heat source is located proximate the first substrate segment or that the heat source is integral with the aerosol source member.
Banerjee teaches a combustible smoking article with a first aerosol substrate segment (51) and a second substrate segment (155), wherein a combustible heat source (35) which is integral with the smoking article, is placed next to the first aerosol substrate segment (Fig. 9). It would have been obvious for one of ordinary skill in the art before filing to have placed the combustible heat source of Aoun proximate the first substrate segment and integral with the aerosol source member, as taught by Banerjee, because one of ordinary skill in the art would have been capable of applying this known technique (placing the combustible heat source proximate the first substrate segment and integral with the aerosol source member as taught by Banerjee) to a known product (the aerosol source member of Aoun) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art (a heat exchange relationship between the aerosol substrate segment and the heat source (Banerjee, [0011] and [0025])). See MPEP 2143 D.



Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoun as applied to claim 1 above, and further in view of Shinozaki (US 20130133675).
Regarding claims 15 and 16, Aoun does not expressly teach a first barrier or second barrier positioned between a heat source and the first substrate segment, and a heat source and the second substrate segment, respectively, configured to prevent the first substrate segment and the second substrate segment, respectively, from exceeding the first and second, respectively, temperature.  
Shinozaki teaches a non-combustible flavor inhaler comprising tobacco which has barriers in the aerosol substrate segment (22f and 22r) which are comprised of a filter material such as acetate and paper ([0098]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have included filter-material barriers in the aerosol substrate segment of Aoun, as is taught by Shinozaki, in order to keep the material of each segment separate (Shinozaki, [0098]).   
Regarding the limitation that the respective barriers are configured to prevent the first substrate from exceeding the first and second, respective, temperature, this is a functional limitation. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this limitation, the structural limitations of the first and second barriers are met. The barriers, which are comprised of a filter material, are capable of serving as insulators. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoun as applied to claim 1 above, and further in view of Nordskog (US 20170238607).
Regarding claim 11, Aoun teaches that the aerosol former can include various naturally occurring flavor materials, botanicals, extracts of botanicals, synthetically obtained materials, or combinations thereof (page 40, lines 1-15). 
Aoun does not expressly teach that the third aerosol former includes at least one of 3-acetylpyridine, tetramethylpyrazine, methyl salicylate, linalool, ethyl caproate, gamma-valerolactone, para-tolylaldehyde, 2-methylbutyric acid, isovaleric acid, benzaldehyde, limonene, or 2-methylpyrazine.  
Nordskog teaches a smoking article wherein optional flavoring agents may be used to alter the flavor, aroma and organoleptic properties of the aerosol ([0049]), specifically certain flavoring agents may be incorporated within aerosol-forming materials prior to formulation of a final aerosol precursor mixture, including benzaldehyde ([0050]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have included a known flavoring agent for aerosol substrates, as taught by Nordskog, in a third aerosol substrate, with a reasonable expectation of success and predictable results, specifically to flavor the third aerosol substrate.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/GALEN H HAUTH/Primary Examiner, Art Unit 1742